Name: Council Regulation (EEC) No 497/86 of 25 February 1986 fixing the initial quantitative restrictions on the import into Portugal of certain floricultural products from third countries
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 No L 54/40 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 497/86 of 25 February 1986 fixing the initial quantitative restrictions on the import into Portugal of certain flori ­ cultural products from third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission, Whereas Article 245 of the Act of Accession provides that the Portuguese Republic may, until 31 December 1992 , apply quantitative restrictions on the import from third countries of products listed in Annex XXI to that Act and in particular of certain live plants and flori ­ cultural products falling within heading Nos 06.02 , 06.03 and 06.04 of the Common Customs Tariff ; Whereas implementation by the Portuguese Republic of Article 245 of the Act entails the fixing of the initial quota for each of the abovemeritioned products ; Whereas , on the basis of information available , the application of the criteria defined in Article 245 of the Act results in the quota being fixed at the level shown in this Regulation ; Whereas this Regulation applies to third countries as a whole , but without prejudice to the protocols to be concluded with preferential third countries in accordance with Article 366 of the Act or to the transitional measures referred to in Article 367 of that Act ; whereas it should be specified , however, that the quantities resulting from the quantitative restrictions fixed pursuant to these Articles are to be included in those fixed for the third countries as a whole by this Regulation , HAS ADOPTED THIS REGULATION : Article 1 1 . The initial quotas referred to in Article 245 of the Act of Accession to be applied by the Portuguese Republic on the import from third countries of products falling within heading Nos ex 06.02 , ex 06.03 and ex 06.04 of the Common Customs Tariff shall be as set out in the Annex . 2 . From 1 March to 31 December 1986 the quotas referred to in paragraph 1 shall be reduced by one-sixth . 3 . With regard to preferential third countries , where the protocols referred to in Article 366 of the Act of Accession or, in their absence , where the autonomous measures taken pursuant to Article 367 of the Act provide for quantitative restrictions , the quantities resulting from the application of the abovementioned provisions shall be determined before the quantities for the other third countries are fixed in accordance with the framework established in paragraph 1 . Article 2 Detailed rules for the application of the quota arrangements referred to in Article 245 of the Act of Accession shall be adopted, as the need arises , in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 234/68 of the Council of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants , bulbs , roots and the like , cut flowers and ornamental foliage O as last amended by Regulation (EEC) No 3768 / 85 (2). Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 55 , 2 . 3 . 1968 , p . 1 . O OJ No L 362 , 31 . 12 . 1985 , p . 8 . 1 . 3 . 86 Official Journal of the European Communities No L 54/41 ANNEX CCT heading No Description Initial quota for 1986 L In pieces In tonnes 06.02 Other live plants , including trees , shrubs , bushes , roots , cuttings and slips ex D. Other :  Rose bushes  Ornamental plants 6 100 7,9 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared A. Fresh :  Roses : ex I. From 1 June to 31 October ex II . From 1 November to 31 May - 294 000  Carnations : ex I. From 1 June to 31 October ex II . From 1 November to 31 May  3 051 000 06.04 Foliage, branches and other parts (other than flowers or buds) of trees , shrubs , bushes and other plants , and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : ex B. Other :  Asparagus (Asparagus plumosus) 0,9